Citation Nr: 0907890	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for gastroesophageal reflux disease (GERD) with 
gastritis and Schatzki's ring, currently evaluated as 
noncompensable.  

2.  Entitlement to service connection for squamous cell 
carcinoma.

3.  Entitlement to service connection for basal cell 
carcinoma.

4.  Entitlement to service connection for nerve damage of the 
right leg.

5.  Entitlement to service connection for nerve damage of the 
left leg.

6.  Entitlement to service connection for a dental disorder, 
to include temporomandibular joint (TMJ) dysfunction, or to 
compensation benefits as if service-connected under 
38 U.S.C.A. § 1151 for a dental disorder, to include TMJ 
dysfunction.  

7.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to allergic rhinitis.  

8.  Entitlement to a higher initial evaluation for bilateral 
hearing loss disability, currently evaluated as 
noncompensable.

9.  Entitlement to service connection for synovial cysts of 
the spine and for a heart murmurs, and entitlement to an 
increased (compensable) evaluation for bilateral pterygium, 
currently evaluated as noncompensable, to include whether the 
Board has jurisdiction to review claims of entitlement to 
service connection for synovial cysts of the foot and for 
high blood pressure. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
September 1959 and from November 1959 to July 1976, with 
retirement following active service in excess of 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Following the issuance of the 
statement of the case and supplemental statement of the case, 
the Veteran's attorney has submitted communications 
clarifying the Veteran's intended claims.  The issues on 
appeal, as clarified, are more accurately stated as listed on 
the title page of this decision.

The Veteran contends that he is entitled to service 
connection for sleep apnea as secondary to allergic rhinitis.  
The Veteran has not submitted a specific claim for service 
connection for allergic rhinitis when he submitted the claim 
for service connection for obstructive sleep apnea.  However, 
the Veteran has expended his claim of entitlement to service 
connection for sleep apnea to include a claim that sleep 
apnea is due to allergic rhinitis.  The claim for service 
connection for sleep apnea as secondary to allergic rhinitis 
is inextricably intertwined with the issue of entitlement to 
service connection for allergic rhinitis.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Thus, the claim for service connection for 
allergic rhinitis is addressed in the REMAND appended to this 
decision, and the claim for service connection for sleep 
apnea, including as secondary to service connection for 
allergic rhinitis, must be deferred until the claim for 
service connection for allergic rhinitis is adjudicated.

The issues of entitlement to service connection for nerve 
damage of the right leg, nerve damage of the left leg, 
entitlement to direct service connection for a dental 
disorder, to include obstructive sleep apnea,  and the 
inextricably intertwined claim for service connection for 
allergic rhinitis, allergic rhinitis and initial rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence and opinion of 
record, which reflect that the extent of surface area of the 
body affected by diagnosed squamous cell carcinoma or basal 
cell carcinoma is very limited, and that squamous and basal 
cell carcinomas were note manifested until approximately 20 
years elapsed after the Veteran's service discharge, is 
unfavorable to the Veteran's claim.  

2.  In December 2008 and January 2009, prior to the 
promulgation of a decision in the appeal, the Veteran and his 
representative submitted communications requesting withdrawal 
of appeals for service connection for synovial cysts of the 
spine and foot, high blood pressure, and a heart murmur, and 
for a compensable initial evaluation for bilateral pterygium.


CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell 
carcinoma and basal cell carcinoma are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  The criteria for withdrawal of Substantive Appeals for 
service connection for synovial cysts of the spine and for a 
heart murmur and for a compensable evaluation for bilateral 
ptergium, by the appellant, through his representative, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  No timely perfected appeal having been submitted as to 
the issues of entitlement to service connection for synovial 
cysts of the foot or for high blood pressure, the Board has 
no jurisdiction, and those issues are dismissed.  38 U.S.C.A. 
§§ 5104, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Veteran asks the Board to withdraw several appeals.  That 
request encompasses two issues for which the Board finds no 
basis for jurisdiction.  Because the requirements for 
withdrawal of a substantive appeal or for the Board's 
jurisdiction are a matter of law, the Board's review of its 
jurisdiction is limited to interpreting the pertinent law and 
regulations to determine whether the Veteran has submitted a 
timely appeal.  Where as here, the interpretation of the law 
is dispositive of the appeal, neither the duty to notify nor 
the duty to assist provisions of the VCAA apply.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  No further action 
under the VCAA is required before the Board may determine 
whether it has jurisdiction over this issue.  

Here, the duty to notify was satisfied through September 2005 
and December 2005 letters to the Veteran that addressed all 
three notice elements and were sent prior to the initial AOJ 
decisions in this matter.  The letters informed the Veteran 
of the evidence required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.

As to the claims for service connection for basal cell and 
squamous cell carcinomas, the Veteran was notified of 
effective dates for ratings and degrees of disability in 
April 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran is represented by counsel, who is well 
aware of the requirements of the VCAA and the elements needed 
to substantiate the Veteran's claims.  Counsel has made 
several submissions on behalf of the Veteran during the 
course of this appeal.  See Dalton v. Nicholson, 21 Vet. App. 
23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and examined 
the Veteran to determine the etiology of his skin disorders.  
VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignancy tumors may be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show that the Veteran was exposed to 
lead, trichloroethylene, nitrogen tetroxide, unsymmetrical 
dimethy hydrazine, hydrazine, pentaborane, HEF-2, and HI-CAL 
in service.  They also report that he may have been exposed 
to acetone, petroleum ether, sulfuric acid, hydrochloric 
acid, potassium dichromate, JP-4, and aviation gasoline. 

Skin cancer

The Veteran appeals the RO's February 2006 denial of service 
connection for squamous and basal cell carcinoma, and argues 
that it is due to in-service chemical exposure.  

Service treatment records do not report skin cancer.  On VA 
examination in January 2006, it was noted that the Veteran 
had been treated for a nonspecific skin condition in service.  

Private medical records from Dr. R. from January to February 
1996 showed treatment for various skin conditions related to 
photodamage.  The Veteran had had a diagnosis of squamous 
cell carcinoma in June 2003, of the left lower eyelid.  The 
Veteran claimed that skin rashes including basal cell 
carcinoma and squamous cell carcinoma were due to his 
exposure to toxic chemicals in service, including nitric 
acid, hydrazines, asbestos, and others.  He reported that, 
about 20 years after his service discharge, he began 
developing lesions on his face that required dermatology 
evaluation with burning off or freezing off annually.  He had 
a basal cell carcinoma on his back in 1996, and then a 
squamous cell carcinoma to his left eyelid in 2003.  He 
currently had precancerous actinic keratoses.  

The examiner noted the Veteran's pre-service and post-service 
sun exposure and the post-service private diagnoses of 
photodamage.  The examiner noted the specific areas of the 
Veteran's body which had been found to have basal or squamous 
cell carcinoma or actinic keratoses.  The examiner discussed 
the various chemicals to which the Veteran reported exposure.  
The examiner discussed the period of time which elapsed after 
the Veteran's service discharge, about 20 years, before 
diagnosis of the current skin changes or removed cancerous 
lesions.  In determining whether the actinic keratoses 
present could be related to the Veteran's exposure to toxic 
chemicals while in service, the examiner opined that "it is 
unlikely given that he does not have numerous lesions."  The 
examiner similarly opined that is was unlikely that the 
excised basal cell carcinoma of the Veteran's back or the 
lower left eyelid were caused by exposure to toxic chemicals 
while he was in the service.  

The Veteran's representative argues, in a December 2008 
communication, that the January 2006 medical opinion does not 
address the possible nexus of the Veteran's skin cancer to 
his documented in-service exposure to chemicals and failed to 
explain with supporting rationale why the Veteran's 20-plus 
years of documented exposure to petroleum products in service 
did not cause his skin cancer.  However, the Board disagrees 
with the argument.  The examiner considered in service toxin 
exposures and post-service photodamage and indicated that the 
basal and squamous cell carcinomas tend to occur in patients 
who have had photodamage through the years.  As noted, the 
examiner explained that the lesions had not shown up until at 
least 20 years after service, that they were not uncommon in 
the general population, and that the number of lesions was 
too limited.  The Board interprets this opinion, however 
brief or inartfully stated, as a conclusion that, since 
exposure to toxic chemicals affects the whole body, more 
numerous lesions in areas of the body not exposed to the sun 
would more likely be related to exposure to toxic chemicals.  
The VA examination does provide the required nexus opinion, 
and a rationale for that opinion.  

The private medical evidence discusses the Veteran's skin 
lesions in terms of photodamage and discusses the Veteran's 
history of sun exposure.  The records reflect both pre-
service and post-service sun exposure of many years' 
duration.  This evidence is unfavorable to the Veteran's 
claim.  The January 2006 VA examination report is unfavorable 
to the Veteran's claim.  

The evidence of record favorable to the Veteran's claim 
includes his expressed belief that diagnosed skin cancers and 
current skin disorders are due to his exposure to toxic 
chemicals.  The Veteran has also submitted medical treatise 
information that exposure to toxic chemicals can result in 
skin cancers.  In particular, a dermatology journal report 
submitted by the Veteran in December 2008 states that 
environmental, occupational, and life-style factors interact 
in a complex way in the development of squamous cell 
carcinoma of the skin.  

However, the medical providers who conducted the January 2006 
VA examination considered this possible cause of the 
Veteran's basal and squamous cell carcinomas and as a 
possible cause of actinic keratoses, and rejected medical 
etiology due to exposure to toxic chemicals.  The medical 
treatises are not specific to the facts indentified as 
relevant by the medical providers in the Veteran's case.  
Those articles are not persuasive to weigh in favor of the 
claim.

The Veteran is competent to state when he observed skin 
lesions.  However, as a layperson, lacking in medical 
training and expertise, the veteran is not competent to 
address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also, Jandreau, supra.  Here, the veteran's statements as 
to the cause of his skin disorder do not involve an 
observable medical etiology, such as a broken leg following 
trauma.  The Veteran himself reports that the skin lesion 
began some 20 years after his service discharge.  Thus, the 
Veteran's assertions as to the cause of his current skin 
disorder or the cause of skin malignancies which have been 
removed are not probative to place the favorable evidence in 
equipoise with the unfavorable medical opinion.  

In light of the evidence, the Board concludes that evidence 
is unfavorable to a claim for service connection for basal 
cell carcinoma or squamous cell carcinoma.  None was manifest 
in service or until many years after service discharge, and 
the VA examiner in January 2006 indicated that they were less 
likely than not related to service.  There is no other 
competent medical evidence of record indicating that the 
Veteran's skin cancers are related to service.  The treatise 
evidence submitted is not specific to the Veteran and does 
not indicate that his claimed skin cancers are related to 
service.  While the Veteran may feel that his skin cancers 
are related to service, medical evidence is required to 
indicate nexus between skin cancer and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

2.  Withdrawal of substantive appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his authorized 
representative, has requested withdrawal of appeals for 
service connection for synovial cysts of the spine and for a 
heart murmur and for a compensable evaluation for bilateral 
ptergium in communications submitted in December 2008 and 
January 2009. Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to these appeals.  
Accordingly, the Board does not have jurisdiction to review 
these appeals.  Those claims are dismissed.

The Veteran also requested withdrawal of appeals for service 
connection for synovial cysts, foot, and for high blood 
pressure.  The RO did not address these issues in the 
statement of case or supplemental statement of the case or 
certify these issues to the Board.  However, as the Veteran 
contends that the issue is before the Board on appeal, the 
Board must address the matter of its jurisdiction to review 
these appeals.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated). 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  The time allowed for an appeal 
ends one year after the initial denial of the claim is 
issued, or 60 days after the issuance of the SOC, whichever 
is later.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See 
also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  In this case, the RO did not find 
disagreement with these claims in the Veteran's notice of 
disagreement, and the Board agrees with that interpretation.  
The Board does not have jurisdiction to adjudicate these 
issues.  In any event, as the Veteran has requested 
withdrawal of the issues, the claims must be dismissed.


ORDER

Service connection for squamous cell carcinoma is denied.

Service connection for basal cell carcinoma is denied.

The appeals for service connection for synovial cysts of the 
spine and foot, for a heart murmur, for high blood pressure, 
and for a compensable evaluation for bilateral ptergium, are 
dismissed.


REMAND

Unfortunately, remand of other issues is required.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Increased evaluation for GERD with gastritis and Schatzki's 
ring

The Veteran contends that his GERD has increased in severity 
since the January 2006 VA examination.  In particular, the 
Veteran points to diagnosis of Barrett's esophagitis, in late 
2006, following the grant of service connection for GERD.  
The Veteran contends that the Barrett's esophagitis is part 
of the service-connected disability.  The Veteran further 
contends that, with consideration of the Barrett's 
esophagitis and the increased symptomatology of GERD after 
the January 2006 VA examination, a 50 percent evaluation is 
warranted.  The record reflects that the Veteran obtains 
private medical treatment for his service-connected GERD.  
Complete records of current treatment, and a medical opinion 
as to whether Barrett's esophagitis diagnosed during the 
pendency of this appeal is etiologically related to the 
service-connected GERD must be obtained.  

Nerve damage, right and left legs

The RO adjudicated the Veteran's claims for nerve damage of 
each leg as though the medical evidence disclosed no 
diagnosis in the lower legs except radiculopathy or sciatica.  
Those diagnoses were attributed to a spinal disorder for 
which service connection is not in effect.  However, the VA 
clinical records also reflect that a diagnosis of peripheral 
neuropathy has been assigned for certain symptoms in each 
leg.  The Veteran's representative appears to argue that this 
is the "nerve damage" for which the Veteran is seeking 
service connection.  Further medical development to determine 
the etiology of the Veteran's peripheral neuropathy is 
required.

Dental disorder, to include TMJ

The Veteran's representative has clarified, following the 
certification of the appeal, that the Veteran seeks direct 
service connection, rather than compensation under 
38 U.S.C.A. § 1151, for a TMJ or other dental disorders which 
caused TMJ.  Further development to address the claim on that 
basis must be conducted.  The Veteran should be asked to 
clarify whether he wishes to pursue a claim for service 
connection for a dental disorder for treatment purposes as 
well as for compensation purposes.  

Hearing loss

The Veteran had a VA audiometric examination in January 2006.  
In December 2008, it has been alleged that his hearing loss 
may have become worse since that examination, with attention 
being directed to the fact that the Veteran was prescribed 
hearing aids in the interim.  In February 2008, the Veteran 
reported that his hearing aids were not working and that he 
wanted to see an audiologist.  Another VA examination is 
requested.  Since an examination is going to be conducted due 
to possible worsening of the condition, any additional 
treatment records should be obtained.

Sleep apnea

The Veteran seeks service connection for sleep apnea.  On 
appeal in December 2008, it was noted that the Veteran had 
had allergic rhinitis in service and that he continues to 
suffer from it, and an article indicating that allergic 
rhinitis may contribute to sleep apnea was submitted.  In 
essence, service connection is now sought for sleep apnea 
secondary to allergic rhinitis.  An allergic rhinitis claim 
has not yet been adjudicated and is inextricably intertwined 
with the matter of service connection for sleep apnea, per 
Harris v. Derwinski, 1 Vet.App. 180, 182-83 (1991).  Remand 
for VCAA compliance and to obtain a medical examination on 
the matter of whether the Veteran has allergic rhinitis which 
is related to service is required.  An opinion as to whether 
the Veteran's allergic rhinitis causes or aggravates his 
sleep apnea should also be obtained.  38 C.F.R. § 3.159.  The 
matter of service connection for allergic rhinitis and 
service connection for obstructive sleep apnea secondary to 
it should then be adjudicated in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA 
notice appropriate to the Veteran's 
claims as recharacterized by his 
attorney, to include the claim for TMJ 
on a direct service connection basis or 
for TMJ as secondary to a dental 
disorder incurred in service, and the 
intertwined claim for service 
connection for allergic rhinitis, and 
advise him of the requirements for 
secondary service connection for sleep 
apnea secondary to it.  

2.  Ask the Veteran to identify all VA 
and non-VA healthcare providers who 
have treated him for hearing loss since 
February 2008, or who have treated him 
for a disorder addressed in this 
Remand.  Make arrangements to obtain 
all records he adequately identifies.

3.  Thereafter, schedule the Veteran 
for a VA examination for hearing loss.  
Provide the examiner with the claims 
file.  The examiner must review the 
claims folder, and state that this was 
accomplished in the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
extent and severity of the Veteran's 
service-connected hearing loss should 
be reported as required.  

4.  Schedule the Veteran for 
appropriate VA examination to determine 
the severity of GERD, to include the 
Veteran's contention that Barrett's 
esophagitis has been diagnosed and is a 
manifestation of the service-connected 
GERD.  The examiner should describe all 
manifestations and symptoms of (GERD) 
with gastritis and Schatzki's ring.

5.  Schedule the Veteran for 
appropriate VA examination to determine 
the etiology of allergic rhinitis and 
sleep apnea.  Provide the examiner with 
the claims file.  All necessary special 
studies or tests are to be 
accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  

If a current diagnosis of allergic 
rhinitis is assigned, the examiner must 
express an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
current allergic rhinitis was first 
manifested in service or was incurred 
or aggravated in service.

The examiner should then express an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
current sleep apnea disorder was either 
(a) caused by, or (b) aggravated by a 
current allergic rhinitis disorder.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Schedule the Veteran for 
appropriate VA examination to determine 
the etiology of nerve damage to the 
right leg or left leg, to include 
peripheral neuropathy.  Provide the 
examiner with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  

The examiner should then express an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
current peripheral neuropathy of either 
leg is etiologically related to or was 
first manifested during the Veteran's 
service or is a result of any incident 
of the Veteran's service, to include 
exposure to toxic chemicals.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Afford the Veteran VA dental 
examination.  Provide the examiner with 
the claims file.  All necessary special 
studies or tests are to be 
accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  The examiner should 
be asked to provide an opinion which 
addressed each basis for benefits for a 
dental disorder.  

In particular, the examiner should 
state whether it at least as likely as 
not (i.e., is there a 50 percent or 
greater likelihood) that the Veteran 
incurred a current dental disorder as a 
result of trauma in service or as a 
result of any incident of service, to 
include exposure to toxic chemicals.  
The examiner should also provide an 
opinion as to whether the Veteran has a 
current dental disorder which was first 
manifested in service after more than 
180 days elapsed, or was incurred in 
service after more than 180 days 
elapsed.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

8.  Thereafter, again consider each 
claim on appeal.   Be sure to address 
the matter of secondary service 
connection for sleep apnea, after 
consideration of the claim for service 
connection for allergic rhinitis.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Also, adjudicate the 
Veteran's claim for service connection 
for allergic rhinitis in the first 
instance.  If he perfects an appeal of 
this issue, return it to the Board in 
accordance with the usual procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
 


____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


